EXHIBIT 10.29

 

EXECUTION

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

THIRD AMENDMENT TO THE LOAN AND SECURITY AGREEMENT BETWEEN

SMITHKLINE BEECHAM CORPORATION D/B/A GLAXOSMITHKLINE AND EXELIXIS,

INC. EFFECTIVE OCTOBER 28, 2002.

 

This THIRD AMENDMENT (the “Third Amendment”) is entered into as of January 10,
2005 (the “Third Amendment Effective Date”), by and between SMITHKLINE BEECHAM
CORPORATION, a Pennsylvania corporation, doing business as GlaxoSmithKline
(“GSK”), and EXELIXIS, INC., a Delaware corporation (“EXEL”). EXEL and GSK are
each referred to herein individually as a “Party” or, collectively, as the
“Parties.”

 

RECITALS

 

WHEREAS, the Parties entered into that certain Loan and Security Agreement
effective as of October 28, 2002, as amended by a First Amendment to the Loan
and Security Agreement dated December 5, 2002, and a Second Amendment to the
Loan and Security Agreement dated September 20, 2004 (the Loan and Security
Agreement as amended by such First Amendment and Second Amendment, the “Loan
Agreement”) in furtherance of the Parties’ collaboration to discover, develop
and commercialize novel therapeutics; and

 

WHEREAS, the Parties now desire to amend certain provisions of the Loan
Agreement as set forth below in this Third Amendment.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contain, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto agree as
follows:

 

AGREEMENT

 

1. AMENDMENT OF THE LOAN AGREEMENT

 

The Parties hereby agree to amend the terms of the Loan Agreement as provided
below, effective as of the Third Amendment Effective Date. To the extent that
the Loan Agreement is explicitly amended by this Third Amendment, the terms of
this Third Amendment will control where the terms of the Loan Agreement are
contrary to or conflict with the following provisions. Where the Loan Agreement
is not explicitly amended, the terms of the Loan Agreement will remain in full
force and effect. Capitalized terms used in this Third Amendment that are not
otherwise defined herein shall have the same meanings as such terms are defined
in the Loan Agreement.

 

1.1 Amendment of Section 1.16. Section 1.16 is hereby deleted in its entirety
and replaced with the following:

 

“1.16 “Development Candidate” shall mean any Development Candidate (as such term
is defined in the Development Agreement after the Third Amendment Effective
Date) other than any Licensable Compound.”



--------------------------------------------------------------------------------

1.2 Amendment of Section 1.18. Section 1.18 is hereby deleted in its entirety
and replaced with the following:

 

“1.18 “Development Compound” shall mean any Development Compound (as such term
is defined in the Development Agreement after the Third Amendment Effective
Date) other than any Licensable Compound.”

 

1.3 Amendment of Section 1.38. Section 1.38 is hereby deleted in its entirety
and replaced with the following:

 

“1.38 “Included Compound” shall mean any Included Compound (as such term is
defined in the Development Agreement after the Third Amendment Effective Date).”

 

1.4 Addition of New Definition. The following new definition is hereby added to
the end of Article 1 to read in its entirety as follows:

 

“1.84 “Independent Candidate” shall have the meaning assigned to such term in
the Development Agreement.”

 

1.5 Addition of New Definition. The following new definition is hereby added to
the end of Article 1 to read in its entirety as follows:

 

“1.85 “Licensable Compound” shall mean any: (i) Independent Candidate (and
related Included Compounds); (ii) Returned Licensed Product (and related
Included Compounds); and (iii) Refused Candidate (and related Included
Compounds) but only to the extent that Exelixis may hereafter license, transfer
or assign such candidate or product (and/or its related Included Compounds) to a
Third Party under the Development Agreement.”

 

1.6 Addition of new Section 3.2. A new Section 3.2 is hereby added to read in
its entirety as follows:

 

“3.2 Termination of Security Interest in Licensable Compounds. GSK acknowledges
and agrees that the definitions of “Development Compound,” “Development
Candidate,” and “Included Compounds” have been amended, effective as of the
Third Amendment Effective Date and therefore, the definition of Collateral
contained in Section 3.1 has been correspondingly amended to exclude Licensable
Compounds to the extent that Exelixis may hereafter license, transfer or assign
its rights, title and interest in any such compounds or products to a Third
Party under the Development Agreement. In the event of any such license,
transfer or assignment, GSK shall thereupon, upon receipt of Exelixis’ written
request and from time to time at Exelixis’ cost and expense, execute and deliver
to Exelixis all amendments to the UCC Financing Statements and Patent Office
Filings necessary or useful to evidence the exclusion of such Licensable
Compounds from the definition of Collateral. GSK shall execute all documents
necessary or useful to exclude such Licensable Compounds from the definition of
Collateral in connection with the execution of any license, transfer or
assignment of any such Licensable Compound(s) to a Third Party as Exelixis shall
reasonably request.”

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

2



--------------------------------------------------------------------------------

1.7 Addition of new Section 9.18. A new Section 9.18 is hereby added to read in
its entirety as follows:

 

“9.18 Notification of Repayment. During the Term, Exelixis shall provide GSK
with written notice at least [*] prior to any: (a) repayment by Exelixis of any
[*]; or (b) any repurchase or redemption of equity securities if, as a
consequence of such repayment, redemption or repurchase, Exelixis would [*].
Upon receipt of such notification, GSK shall have the option, prior to such
repayment, redemption or repurchase, to [*]; provided, however, that any [*]
shall be made [*]. For the avoidance of doubt, following any [*] by Exelixis,
GSK may nevertheless [*] if Exelixis continues to [*]. GSK may exercise such
option by so notifying Exelixis in writing. Such notice would not be required
and the attendant right [*] would not apply with respect to transactions in the
ordinary course of Exelixis’ business.”

 

1.8 Addition of new Section 9.19. A new Section 9.19 is hereby added to read in
its entirety as follows:

 

“9.19 Inapplicability for Licensable Compounds. Notwithstanding anything to the
contrary in this Loan Agreement, as of the Third Amendment Effective Date, the
covenants set forth in this Article 9 shall not apply to any Licensable
Compounds.”

 

1.9 Addition of new Section 10.7. A new Section 10.7 is hereby added to read in
its entirety as follows:

 

“10.7 Inapplicability for Licensable Compounds. Notwithstanding anything to the
contrary in this Loan Agreement, as of the Third Amendment Effective Date, the
covenants set forth in this Article 10 shall not apply to any Licensable
Compounds, and Exelixis shall be free to license, sell, conditionally sell, sell
on approval, consign, lease, encumber, transfer, remove from its premises any
Licensable Compound without the prior written consent of GSK. For clarity, any
such license, sale, conditional sale, sale on approval, consignment, lease,
encumbrance, transfer, or removal of a Licensable Compound shall not be a
default or breach of any of Exelixis’ conditions, representations, warranties,
covenants or agreements set forth in the Loan Documents.”

 

1.10 Amendment of Article 11. Article 11 is hereby deleted in its entirety and
replaced with the following:

 

“Exelixis covenants and agrees to comply with the following financial covenants
during the Term:

 

11.1 Working Capital. Exelixis shall not cause or permit Working Capital to be
less than Twenty-Five Million Dollars ($25,000,000), the term “Working Capital”
meaning, as of the time of any determination thereof, the amount determined in
accordance with GAAP, by which the current assets of Exelixis exceed its current
liabilities. For purposes of this definition, current assets shall exclude any
restricted cash, and current liabilities shall exclude any deferred revenue.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

3



--------------------------------------------------------------------------------

11.2 Minimum Cash and Investments. Exelixis shall not cause or permit Cash and
Investments to be less than Fifty Million Dollars ($50,000,000). The term “Cash
and Investments” meaning, as of the time of any determination thereof, total
cash, cash equivalents and investments as reported by Exelixis in its SEC
Filings prepared in accordance with GAAP. For purposes of this definition total
cash, cash equivalents and investments shall exclude any restricted cash.”

 

1.11 Amendment of Section 12.1.3. Section 12.1.3 is hereby deleted in its
entirety and replaced with the following:

 

“12.1.3 Termination of Development Agreement. GSK or Exelixis, as the case may
be, shall terminate the Development Agreement pursuant to Sections 12.2.1 or
12.4 thereof;”

 

1.12 Amendment of Exhibit B (Form of Patent Office Filing), Section 1.6. Exhibit
B (Form of Patent Office Filing), Section 1.6 is hereby deleted in its entirety
and replaced with the following:

 

“1.6 “Development Candidate” shall mean any Development Candidate (as such term
is defined in the Development Agreement after the Third Amendment Effective
Date) other than any Licensable Compound.”

 

1.13 Amendment of Exhibit B (Form of Patent Office Filing), Section 1.8. Exhibit
B (Form of Patent Office Filing), Section 1.8 is hereby deleted in its entirety
and replaced with the following:

 

“1.8 “Development Compound” shall mean any Development Compound (as such term is
defined in the Development Agreement after the Third Amendment Effective Date)
other than any Licensable Compound.”

 

1.14 Amendment of Exhibit B (Form of Patent Office Filing), Section 1.11.
Section 1.11 is hereby deleted in its entirety and replaced with the following:

 

“1.11 “Included Compound” shall mean any Included Compound (as such term is
defined in the Development Agreement after the Third Amendment Effective Date).”

 

1.15 Addition of new of Exhibit B (Form of Patent Office Filing), Section 2.2. A
new Section 2.2 of Exhibit B (Form of Patent Office Filing) is hereby added to
read in its entirety as follows:

 

“2.2 Termination of Security Interest in Licensable Compounds. GSK acknowledges
and agrees that the definitions of “Development Compound,” “Development
Candidate,” and “Included Compounds” have been amended, effective as of the
Third Amendment Effective Date and therefore, the definition of Collateral
contained in Section 3.1 has been correspondingly amended to exclude Licensable
Compounds to the extent that Exelixis may hereafter license, transfer or assign
its rights, title and interest in any such compounds or products to a Third
Party under the Development Agreement. In the event of any such license,
transfer or assignment, GSK shall thereupon, upon receipt of Exelixis’ written
request and from time to time at Exelixis’ cost and expense, execute and deliver
to Exelixis all amendments to the UCC Financing Statements and Patent

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

4



--------------------------------------------------------------------------------

 

Office Filings necessary or useful to evidence the exclusion of such Licensable
Compounds from the definition of Collateral. GSK shall execute all documents
necessary or useful to exclude such Licensable Compounds from the definition of
Collateral in connection with the execution of any license, transfer or
assignment of any such Licensable Compound(s) to a Third Party as Exelixis shall
reasonably request.”

 

2. MISCELLANEOUS

 

2.1 Full Force and Effect. This Third Amendment amends the terms of the Loan
Agreement and is deemed incorporated into, and governed by all other terms of,
the Loan Agreement. The provisions of the Loan Agreement, as amended by this
Third Amendment, remain in full force and effect.

 

2.2 Further Actions. Each Party shall execute, acknowledge and deliver such
further instruments, and do all other acts, as may be necessary or appropriate
in order to carry out the purposes and intent of this Third Amendment.

 

2.3 Counterparts. This Third Amendment may be signed in counterparts, each and
every one of which shall be deemed an original, notwithstanding variations in
format or file designation, which may result from the electronic transmission,
storage and printing of copies of this Third Amendment from separate computers
or printers. Facsimile signatures shall be treated as original signatures.

 

Signature page follows

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Third Amendment to be executed
by their duly authorized representatives as of the Third Amendment Effective
Date.

 

EXELIXIS, INC.   SMITHKLINE BEECHAM CORPORATION By:  

/s/ Frank Karbe

--------------------------------------------------------------------------------

  By:  

/s/ Donald F. Parman

--------------------------------------------------------------------------------

Print Name:   Frank Karbe   Print Name:   Donald F. Parman Title:   Chief
Financial Officer   Title:   Vice President & Secretary Date:   01/10/2005  
Date:   01/10/2005

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

6